Sullivan, C. J.,
concurring.
I agree entirely with the reasoning and conclusion of the commissioner, but think there ought, perhaps, to be some slight elaboration of the views expressed upon one point.
The petition must state whether any proceedings have been had at law for the collection of the debt secured by the mortgage, and whether any part of such debt has been paid. This provision was for the benefit of the debtor, It *592was intended to change the former practice, which permitted actions at law and suits in equity to he prosecuted concurrently. This practice was burdensome to the debtor, and the new procedure was designed to relieve him of the needless expense which it involved. Dimick v. Grand Island Banking Co., 37 Neb. 394. The debtor must in the end reimburse his surety; he must not only pay the debt, but also the costs made in collecting it by the foreclosure of a mortgage upon the surety’s property. If, therefore, the plaintiff may proceed at law against the principal debtor or some of his sureties, and in equity at the same time against other sureties, it seems clear that he is denied the benefit which it was the purpose of the statute to confer upon him. Practically, there is no difference between concurrent actions against the principal debtor, and concurrent actions against his sureties. In either case the unnecessary expense falls upon him.